TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00392-CR


Manuel Hernandez Robles, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-07-207468, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Manuel Hernandez Robles seeks to appeal from a judgment of conviction for
kidnapping.  The trial court has certified that this is a plea bargain case, that Robles waived
his right to appeal, and that Robles has no right of appeal.  The appeal is dismissed.  See
Tex R. App. P. 25.2(a)(2), (d).

						__________________________________________
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   July 17, 2008
Do Not Publish